DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed on June 20, 2022 has been received and considered. By this amendment, claims 21, 27, 34, and 39 are amended, claims 26, 38, and 40 are cancelled, and claims 21-25, 27-37, 39, and 41-50 are now pending in the application.
Allowable Subject Matter
Claims 21-25, 27-37, 39, and 41-50 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose each and every element of the claimed invention in the manner claimed. While the prior art to Debbas (U.S. Patent No. 4,966,583) and Pohndorf (U.S. Patent No. 4,512,351) discloses an implant tool comprising a needle configured to fit within a lumen of a catheter, wherein the body of the catheter is shorter than the needle (Debbas col. 3, ln. 21-29 and Pohndorf col. 5, ln. 5-14), the prior art fails to disclose such in combination with the rest of the claimed invention and there would be no motivation to combine the prior art elements to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792